Citation Nr: 0627487	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  00-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorders, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from December 1940 to December 
1941.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 1999 decisions by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for respiratory disorders on June [redacted], 1998, the 
date of his death.

2.  Even if the record had established entitlement to service 
connection for a respiratory disorder, the effective date of 
such an award could not have been earlier than June [redacted], 1998, 
the date of his claim; and such eligibility would have 
terminated on May 31, 1998, the last day of the month before 
his death.  

3.  The appellant, the veteran's son, was born on November 
[redacted],1947, and the evidence does not show that he became 
permanently incapable of self-support prior to reaching 18 
years of age.  


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits based on a pending 
claim for service connection for respiratory disorders have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 5121 
(West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.500(g)(1), 3.1000 
(2005).

2.  The evidence does not satisfy the requirements for the 
appellant's recognition as the veteran's surviving child for 
the purpose of receiving death benefits.  38 U.S.C.A. §§ 101, 
1310 (West 2002); 38 C.F.R. §§ 3.57, 3.312, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The United States Court of Veterans Appeals (Court) 
has held that in cases in which the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases 
such as here, VA is not required to meet the duty to notify 
or assist a claimant, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefits.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004. 

Analysis

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall be paid to the 
surviving spouse or child(ren).  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); see also 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, applies only 
to deaths occurring on or after the date of enactment, which 
was December 16, 2003.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003).  Because the veteran's death occurred in June 1998, 
the appellant's claim must be considered under the version of 
38 U.S.C.A. § 5121(a) previously in effect, which limited 
eligibility for accrued benefits to a two-year period.

Accrued benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death and 
are not in the nature of death benefits of the type referred 
to in 38 U.S.C. § 5310).  Under 38 U.S.C.A. § 5121(c), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
2002).  The appellant, the veteran's son and payee of the 
veteran's burial expenses, filed a claim for accrued benefits 
in December 1998, within one year of the veteran's death.

Payment of monetary benefits will commence the month 
following the effective date of the award.  38 C.F.R. § 3.31 
(2005).

The effective date of discontinuance of compensation, DIC, or 
pension by reason of the death of the payee is the last day 
of the month before death occurred.  38 U.S.C.A. § 5112 (West 
2002); 38 C.F.R. § 3.500(g)(1) (2005).

The facts in this case are not in dispute and are summarized 
below.  The veteran's claim for service connection for 
respiratory disorders was received on June [redacted], 1998.  The 
veteran died the same day.  Even if VA would have found the 
veteran to be entitled to service connection for a 
respiratory disorder, and giving the benefit of the doubt in 
favor of the veteran, the date the claim was received was 
June [redacted], 1998.  

Pursuant to the provisions of 38 C.F.R. § 3.400(b)(1)(ii), 
the effective date of an award of compensation is the date of 
receipt of a claim, or the date entitlement arose, whichever 
is later.  If the Board assumes that the veteran's 
entitlement to compensation arose prior to the date of his 
claim, as such, the effective date of the veteran's 
eligibility for such benefits could be no earlier than June 
[redacted], 1998.  38 C.F.R. § 3.400 (2005).

The provisions of 38 C.F.R. § 3.500(g)(1) establish that an 
award of compensation terminates the last day of the month 
before a payee's death.  As such, the veteran's eligibility 
for compensation terminated on May 31, 1998.  

Pursuant to 38 C.F.R. § 3.31, the payment of monetary 
benefits (i.e., compensation) may not be made prior to the 
first day of the calendar month following the month in which 
the award became effective.  Beneficiaries will be deemed to 
be in receipt of monetary benefits during the period between 
the effective date of the award and the date payment 
commences.  

As noted above, pursuant to 38 C.F.R. § 3.400, as the 
veteran's claim for service connection was received on June 
[redacted], 1998, the earliest the effective date of his award could 
have been would be June [redacted], 1998.  Hence, payment of 
compensation could not be made prior to July 1, 1998, the 
first day of the calendar month following the month in which 
the award became effective.  But, pursuant to 38 C.F.R. 
§ 3.500(g)(1), the veteran's award of compensation would have 
terminated the last day of the month before his death.  The 
last day of the month before the veteran's death was May 31, 
1998.  As such, any award of compensation based on the 
veteran's pending service-connection claim terminated May 31, 
1998, prior to July 1, 1998, the earliest date of the period 
for which payment could be made.  Hence, at the time of the 
veteran's death on June [redacted], 1998, even if the veteran's claim 
had been granted, no compensation benefits would have been 
due or payable to the veteran.  Thus, there existed no 
monetary benefits due or payable to the veteran at the time 
of his death, the appellant is not entitled to accrued 
benefits based on the posthumous award of compensation, based 
on a pending service-connection claim at the time of the 
veteran's death.

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis, 6 Vet. App. at 430.  
Accordingly, the veteran's appeal as to this issue is denied.

Service Connection for the Cause of the Veteran's Death

The appellant also seeks service connection for the cause of 
the veteran's death.  He contends that the veteran's in-
service tobacco usage contributed to his lung cancer and 
consequent death.  

Service connection for the cause of the veteran's death may 
be established if the evidence shows that a disability 
incurred in, or aggravated by, service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A surviving child of a 
qualifying veteran who died of a service-connected disability 
is entitled to payments of DIC.  38 U.S.C.A. § 1310 (West 
2002); see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  
To be eligible for these benefits the appellant must 
establish that he is a "child" as defined by law and 
regulations.  Id. 

A claimant qualifies as a "child" if he is born of the 
veteran.  38 U.S.C.A. § 101(4)(A) (West 2002).  To qualify as 
a child, a claimant must also be unmarried, and (i) under the 
age of 18; or (ii) who, before attaining the age of 18 became 
permanently incapable of self-support; or (iii) who, after 
attaining the age of 18 and until completion of education or 
training (but not after attaining the age of 23), is pursuing 
a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.356 (2005).

The appellant's birth certificate reflects that he was born 
to the veteran and his spouse, on November [redacted], 1947.  When he 
filed his claim in December 1998, the appellant was over the 
age of 23.  There is no assertion by the appellant or 
evidence to suggest that the appellant became permanently 
incapable of self-support prior to the age of 18.  
Consequently, the appellant does not meet the requisite 
definition of "child," and is not eligible for VA death 
benefits as a surviving child.  The Board therefore does not 
have jurisdiction to address the underlying merits of the 
claim for DIC.  The claim is dismissed for lack of standing.


ORDER

The claim for accrued benefits is denied.

The claim for service connection for the cause of the 
veteran's death is dismissed.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


